Citation Nr: 1757219	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for a right knee disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for a left knee disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for a right ankle disorder, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for a left ankle disorder, currently rated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for a right foot disorder.

6.  Entitlement to an initial compensable rating for a left foot disorder.

7.  Entitlement to increased initial ratings for limitation of flexion of the right hip rated as 10 percent disabling prior to August 26, 2014, 100 percent disabling from August 26, 2014, 30 percent disabling from October 1, 2015, and 50 percent from May 16, 2016.

8.  Entitlement to an initial compensable rating for limitation of extension of the right hip.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1992.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

To clarify the nature of the issues on appeal, in a September 2006 decision the Board denied the Veteran's claims of service connection for the issues currently on appeal, amongst others.  Thereafter, the Veteran's service treatment records were associated with the file and in August 2007 the RO issued a rating decision that reopened the claims but denied them on the merits.  The Veteran appealed such decision and, in November 2009 and October 2011, the Board remanded the claims for additional development.  Following appropriate development, the RO granted the Veteran's claims of service connection for the issues on appeal in the October 2012 rating decision.  While other claims were granted in the October 2012 rating decision, the Veteran limited his appeal to the issues addressed herein.  Similarly, while the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was also remanded by the Board in November 2009 and October 2011, such issue was granted as of the day the Veteran stopped working in a September 2015 rating decision.

Following a Board hearing in May 2016, the Board granted a 50 percent rating for the Veteran's migraine headaches and remanded the remaining claims for additional development in September 2016.  While the case was in remand status, in a June 2017 rating decision, the RO further increased the right hip disability rating to 50 percent, effective May 16, 2016.  Thus, the Board finds that the issues remaining on appeal are entitlement to higher initial ratings for bilateral knee disorders, bilateral ankle disorders, and right hip flexion and initial compensable ratings for bilateral foot disorders and right hip extension, as described on the title page.

The decision below is a partial grant of an initial compensable rating for the Veteran's right and left foot disorders.  These claims are also addressed in the remand section following the decision along with the other claims on appeal.


FINDINGS OF FACT

1.  Since the date of service connection, the Veteran's right foot disorder has manifested by painful motion.

2.  Since the date of service connection, the Veteran's left foot disorder has manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for at least an initial 10 percent rating for a right foot disorder have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5284 (2017).

2.  The criteria for at least an initial 10 percent rating for a left foot disorder have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, DC 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's right and left foot disorders have been evaluated as 38 C.F.R. § 4.71a, DC 5284, under which a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for moderately severe symptoms, and a 30 percent rating is warranted for severe symptoms.  A Note following this DC provides that a 40 percent rating is assigned with actual loss of use of the foot.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).

Analysis

The Veteran believes that his service-connected foot disabilities warrant an initial compensable rating.  In this regard, he reported during the May 2016 Board hearing that he experiences chronic foot pain on the top of his feet which runs down to his toes.

The Veteran was first afforded an examination in regard to this claim in November 2011.  During this examination, the Veteran reported experiencing chronic pain in both of his feet.  The examiner found that his foot disorders cause the Veteran to need to sit down for a few minutes occasionally.  

Thereafter, he was examined again in regard to foot disabilities in September 2013.  During this examination the Veteran was diagnosed with degenerative joint disease of the left foot and reported experiencing increased severity of his bilateral foot pain and occasional giving out of his feet.

Subsequently, pursuant to the Board's June 2016 remand, the Veteran was afforded another examination of his feet in December 2016.  The Veteran reported experiencing a dull ache across the bridges of his feet and an inability to walk for long distances.  He also reported experiencing flare-ups involving lack of movement which resolve with stretching.  The examiner found that the Veteran experiences bilateral foot swelling, disturbance of locomotion, interference with standing, and pain on movement and weight-bearing due to his right and left foot disorders.  The examiner rated this impairment as mild.

Pursuant to 38 C.F.R. § 4.59 and Southall-Norman, the Board finds that at least a 10 percent rating is warranted for the painful movement experienced by the Veteran due to his right foot and left foot disorders for the entire period on appeal.  See Southall-Norman, 28 Vet. App. at 354.  Therefore, the issue on appeal becomes one of entitlement to an initial rating in excess of 10 percent for each foot.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  This issue will also be addressed further in the remand section below.


ORDER

For the entire appellate period, a schedular disability rating of 10 percent for a right foot disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

For the entire appellate period, a schedular disability rating of 10 percent for a left foot disorder is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Pursuant to the Board's September 2016 remand, the Veteran was afforded examinations of his right hip, knees, ankles, and feet in December 2016 to ascertain the current severity of such disabilities.  The Board's remand also requested that range of motion testing be conducted pursuant to a decision issued by the United States Court of Appeals for Veterans Claims (Court).  Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint).  While the December 2016 examiner noted that the Veteran exhibited pain on weight-bearing motion for his right hip, knees, and ankles, she did not provide range of motion findings for such testing.  Therefore, remand is required for additional VA examinations to assess the severity of the Veteran's right hip, bilateral knee, and bilateral ankle claims under Correia.

In addition, since the Board's September 2016 remand, the Court has issued a decision which outlines VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability, if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  However, while the Veteran has reported flare-ups in regard to all of the disabilities on appeal, the December 2016 VA examiner did not characterize the additional functional loss caused by flare-ups of such disabilities.  Therefore, remand is required to obtain examination findings in regard to flare-ups for the claims on appeal under Sharp.

Finally, while on remand updated VA treatment records should be associated with the file.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from June 2017.

2.  After completing the records development indicated above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right hip, bilateral knees, bilateral ankles, and bilateral feet to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of these disabilities, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

3.  Finally, readjudicate the claims on appeal, including the recharacterized issues of entitlement to an initial rating in excess of 10 percent for a right foot disorder and entitlement to an initial rating in excess of 10 percent for a left foot disorder.  If all benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


